Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-20
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Previous Rejections Withdrawn
Rejections to claims 1, 2, 5-10, 13-16, 19, and 20 under 35 U.S.C. 101 are withdrawn based on the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 9 and 15 recite the amended limitation “set of candidate answers for the question”. Applicant in their arguments advised that support for the amendments can be found in Figure 2, Figure 5, Figure 8, and paragraphs [0048], [0052], [0053], [0067], and [0073]-[0077] of the disclosure as filed. While looking at Figure 2 examiner finds that in Step S260 in the drawing uses the following wordings “receive a question and candidate answer to the question”.  Similarly, in Figure 5 step S520 states “Send questions for candidate answer generation”. In Figure 8 and in all other paragraphs listed, it is unclear whether a set of candidate answers are being generated for a signal question. By reading steps in Figure 2 and Figure 5 it appears a candidate answer (rather than multiple or a set of candidate answers) is being generated for a question. Therefore, the above paras do not provide sufficient support and clarity for the claimed limitation. The claims 2-8 of claim 1, claims 10-14 of claim 9, and claims 16-20 of claim 15 inherit the same deficiency by reason of dependence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being patentable over Holmes et al. (US 9582757B1; hereinafter “Holmes”) in view of Barbosa et al. (“Empowering the Delphi Decision-Making Process Using Expert Search from Social Networks”, hereinafter “Barbosa”) and Hearst (“The debate on automated essay grading”) further in view of McCloskey et al. (US 2016/0232221Al, hereinafter “McCloskey”).

Regarding claim 1, Holmes teaches a computer-implemented method comprising (Page 22 lines 1-9: "The elements of a method ... non-transitory computer-readable medium")
receiving a question and a corresponding set of candidate answers for the question wherein the candidate answers are [[is]] generated by a question answering system in response to receiving the question as input (Col. 2 Lines 36-42 Generally described, a question answering system may be implemented by a number of processing modules or components that obtain input regarding a question and generate an answer in response to the question. The answer can be delivered as an output. The system can use an answer generator to generate answers to questions.)
(Page 2 lines 48- 54: “The system can be presented with sets of questions. The system can be automated and process the set of questions to determine an answer for each question. The system can then generate a high-quality answer for each question. The system may utilize this question-answer processing to determine what types of structured facts may be relevant for a particular question or type of question.” Page 10 lines 33-49: “the system may request the human interactive task system to score the answer using a scale ... The system can request that the human interactive task system provides scores for various statements about the answer. One statement may relate to whether the answer is factually correct. For example, if the user's question was, "What Is the Capital of France?" the answer, "Paris" is factually correct, but "Rauen" is not. One statement may relate to whether the answer contains unnecessary information. For example, if a user asks how old is Bill Clinton?" the answer, "Bill Clinton is 67 years old and has been married for 39 years," contains unnecessary information that the user did not request. Another statement may relate to whether the answer is missing important or necessary information.” A set of features that can be used to score candidate answer with respect to a question are developed based on multiple criteria, for example, if the answer is factually correct, or if the answer has unnecessary information, or if the answer is missing important information etc. Similarly, more than one answers can be scored, and a single best or high quality answer is generated.)
(Col. 10 lines 31-56: “In some embodiments, the system may send the question answer pair to a human interactive task system to determine the quality of the answer. For example, the system may request the human interactive task system to score the answer using a scale (e.g., any scale, including but not limited to a scale ranging from one to six, where one indicates strong disagreement and six indicates strong agreement…”   “…if the answer is not a high-quality answer (e.g., its quality score, confidence score, etc. is below a predetermined threshold), the system may take action to 40 improve the quality of the answer at block 114. The system can utilize a human interactive task system to improve the answer quality.” Human expert can provide score answer to a question to improve quality. Same way, other candidate answers can be scored.).
Holmes does not explicitly teach receiving descriptive information associated with a domain expert; (iii) at least one scoring feature pertaining to the descriptive information.
Barbosa, however, does teach receiving descriptive information associated with a domain expert (Page 630 section 1: “it is possible to foresee an application to mine experts from social networks, such as Linkedln and ResearchGate. These networks contain thousands of users and their associated competency data, it's just a matter of finding the experts. In this context, we consider experts to be the persons with relevant expertise or experience for a given topic.” Experts are selected from ResearchGate and Linked in which contained their profile and information.)
(Page 630 section 1: “it is possible to foresee an application to mine experts from social networks, such as Linkedln and ResearchGate. These networks contain thousands of users and their associated competency data, it's just a matter of finding the experts. In this context, we consider experts to be the persons with relevant expertise or experience for a given topic". Page 634 section 2: "social network expert finding methodology is applied to select experts, usually with the "who knows what" profile”. Experts are selected using "who knows what." Scoring features may include experts' information besides other scoring features explained in next limitation.). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the scoring method of Holmes with the expert selection method of Barbosa to improve the reliability of the result and measure the quality (Barbosa, Page 634 Section IVA.).
Neither Holmes nor Barbosa explicitly teach generating a feature vector based on the set of scoring features; cross-correlating the feature vector with the set of scores, resulting in correlations between the set of scores and the set of scoring features; and clustering the domain expert with one or more other domain experts according to the scoring features to which the scores of the domain experts most strongly correlate, thereby creating a first cluster.
Hearst, however, teaches generating a feature vector based on the set of scoring features (Page 24 Para 1: “Then, they implemented computer algorithms to extract values for every feature from each essay.” Page 23 para 3: "For example, the ETS researchers could measure syntactic variety using features that quantify types of sentences and clauses found in essays, and they could approximate values for these features using syntactic processing tools available in the NLP community. They could measure topic content using vocabulary content analyses, deriving values for these features using vector space modeling techniques now common in IR." Features related to types of sentences and clauses are used to measure answer quality which could generate a feature vector by deriving values for these features.)
cross-correlating the feature vector with the set of scores, resulting in correlations between the set of scores and the set of scoring features (Page 23 Second last para: “Each set contained over 400 essays, and all the essays in each set addressed the same topic. Two writing experts using the GMAT guidelines scored each essay on a six-point scale.” Page 24 para 1: “For both essay topics, they subjected various subsets of features to stepwise linear regression to determine optimal scoring models, or sets of weighted features, predictive of the scores the experts assigned.” Cross-correlation of features is achieved by running regression between each set of features for multiple essays on the same topic which are predictive of the scores assigned.)
and clustering the domain expert with one or more other domain experts according to the scoring features to which the scores of the domain experts most strongly correlate, thereby creating a first cluster (Page 24 Para 1: “They extracted model-relevant features from the new essays and summed the weighted feature values for each essay to predict the score the writing experts assigned to that essay.” Features were extracted that are predictive or reflective of the expert scores. In other words features that strongly correlate with experts’ scores are extracted. Fig. 5. Contains the clustering of multiple expert ratings resulting in a cross-correlation. Fig. 3. Contains the correlation chart between two experts.).
(Hearst, page 29 para 3).
Neither Holmes nor Barbosa nor Hearst teach training a first machine learning model utilizing the first cluster, wherein the first machine learning model utilizes ground truths constructed based, at least in part, on the scores from domain experts of the first cluster.
McCloskey, however, teaches training a first machine learning model utilizing the first cluster, wherein the first machine learning model utilizes ground truths constructed based, at least in part, on the scores from domain experts of the first cluster (Para 0062: “The mechanism identifies cluster and sub clusters ... The mechanism then generates a recommendation to improve documentation, provide more machine learning model training, improved ground truth, new reasoning algorithms, etc. for the identified clusters." Para 0059: "Thus, for example, an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term "movie and generate a score based on a frequency of use of these exact terms or synonyms. In Such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the scoring method of Holmes as modified by Barbosa and (McCloskey, Para 0002, Para 0034).

Regarding claim 2, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 1. Hearst aIso teaches clustering additional domain experts, thereby creating a second cluster (Fig 5. Another cluster can be formed between additional domain experts.). 
Same motivation to combine the teachings of Holmes, Barbosa, Hearst, and McCloskey as claim 1.

Regarding claim 3, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 2. But neither Barbosa nor Holmes nor Hearst explicitly teach further comprising: training a second machine learning model utilizing the second cluster, wherein the second machine learning model utilize§ ground truths constructed based, at least in part, on scores from domain experts associated with the second cluster.
McCloskey, however, teaches further comprising: training a second machine learning model utilizing the second cluster, wherein the second machine learning model utilize§ ground truths constructed based, at least in part, on scores from domain experts associated with the second cluster  (Para 0062: “The mechanism identifies cluster and sub clusters ... The mechanism then generates a recommendation to improve documentation, provide more machine learning model training, improved ground truth, new reasoning algorithms, etc. for the identified clusters." Para 0059: "Thus, for example, an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term "movie and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert.” Para 0089: “QA System generates a list of topics that need improved documentation, more training of the models, improved ground truth…” Similarly, another ML model can be built for another cluster based on the same logic as in Para 0089 in McCloskey mentions the word “models” which implies more than one ML model can exist with respect to ground truths and clusters.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the scoring method of Holmes as modified by Barbosa and Hearst with the additional machine learning models of McCloskey to further improve the answering ability of QA system (McCloskey, Para 0002, Para 0034).

Regarding claim 4, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 1. 
But neither Barbosa nor Holmes nor Hearst teach further comprising: retraining [[a]] the first machine learning model based on both the first cluster and the second cluster.
McCloskey, however, teaches further comprising: retraining [[a]] the first machine learning model based on both the first cluster and the second cluster (Para 0114: Using this information based on actual usage, a designer may determine that the documentation for the identified clusters or sub-clusters is not sufficient. The mechanism then generates a recommendation to improve documentation, provide more machine learning model training, improved ground truth, new reasoning algorithms, etc.).
Same motivation to combine the teachings of Holmes, Barbosa, Hearst, and McCloskey as claim 1.

Regarding claim 5, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 2. 
Barbosa further teaches providing members of the first cluster, including the domain expert, with example scores from domain experts in the second cluster (Page 630 Section 1: “It is separated into rounds, in which the experts answer a questionnaire in order to generate and receive feedback between them to reach a consensus.” Expert answering a question is equivalent to expert providing a score or grading. Cluster formation were already explained by Hearst in response to claim 1 and 2. Expert's score of one cluster can be shared with that of other expert.).
Same motivation to combine the teachings of Holmes, Barbosa, Hearst, and McCloskey as claim 1.

Regarding claim 6, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 1. 
Holmes also teaches wherein the at least one scoring feature[[s]] pertaining to the question includes a question category (Page 5 lines 6-21: The system can process the set of questions to determine an answer for each question... More commonly, the system may use this question-answer processing to determine what types of structured facts are relevant for a particular question or type of question within the set of questions. The system can update its knowledge base with additional facts and information when the system determines that it needs such facts to answer a question. Allowing the system to process such sets of questions can improve the quality of answers given in response to actual user questions. Page 6 lines 57-64. “the system can determine a class of questions to which this question belongs. For example, the system can separate questions into classes related to 60 music, movies, entertainment, maps, weather, current events, etc.” A question can be categorized based on which class it belongs. Features of the question that are relevant in finding the answer to the question are used.).

Regarding claim 7, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 1. 
Holmes also teaches wherein the at least one scoring feature[[s]] pertaining to the answer [[are]] is selected from the group consisting of negation service[[,]] and focus properties (Page 6 lines 57-64: “In some embodiments, the system can determine a class of questions to which this question belongs. For example, the system can separate questions into classes related to music, movies, entertainment, maps, weather, current events, etc.” Focus of the question is studied to generate answer. For example focus of the question is music, the answer can be found with respect to music.).

Regarding claim 8, Holmes, Barbosa, Hearst, and McCloskey teach the method of claim 1. 
Barbosa aIso teaches wherein the at least one scoring feature[[s]] pertaining to the descriptive information includes biographical information about the domain expert (Page 630 Section 1: “Using these parameters, it is possible to foresee an application to mine experts from social networks, such as Linkedln and ResearchGate. These networks contain thousands of users and their associated competency data, it's just a matter of finding the experts. In this context, we consider experts to be the persons with relevant expertise or experience for a given topic.” Biographical information of experts are found from social network sites. The experts are used to provide scoring of the answers as discussed in claim 1.).
Same motivation to combine the teachings of Holmes, Barbosa, Hearst, and McCloskey as claim 1.

Regarding claim 9, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Holmes teaches computer-readable storage medium. (Page 22 lines 1-9).

Regarding claim 10, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 11, it is substantially similar to it is substantially similar to claim 3, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 12, it is substantially similar to it is substantially similar to claim 4, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 13, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 14, it is substantially similar to claims 6, 7, and 8, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 15, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 16, it is substantially similar to claim 2, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 17, it is it is substantially similar to it is substantially similar to claim 3, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 18, it is substantially similar to claim 4, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, it is substantially similar to claim 5, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 20, it is substantially similar to claim 6, 7, and 8, and is rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments filed on 02/04/2021 with respect to 35 U.S.C 103 have been fully considered but they are not persuasive. Claims 1-20 are also amended. The new claim amendments are addressed in 35 U.S.C 103 rejection section. 
Apart from new amendments addressed in 35 U.S.C. 103(a) section, applicant also argues that “This combination of features is not taught or suggested by Holmes, Barbosa, Hearst, and/or McCloskey (the "cited references"), whether considered alone or in any combination. For example, none of the cited references teach or suggest cross-correlating a set of scores corresponding to candidate answers with a set of scoring features, and clustering groups of domain experts according to the scoring features to which the scores of the domain experts most strongly correlate. Therefore, for at least this reason, amended independent claims 1, 9, and 15 are not obvious and are therefore allowable.”
Examiner disagrees as Hearst shows in Figure 3 the correlation of scores between two human experts and between human expert and automated system on the same topic. This tells how one expert score differ from another and also how experts score differ from the automated scoring system (which is equivalent to automated answering system in a QA 
Based on the above response to arguments, all claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/08/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123